Citation Nr: 1416546	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1982.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

In March 2009, the Veteran testified at a Central Office hearing before the undersigned; a transcript of this hearing is in the file.

The matter was previously remanded in March 2010 and June 2013 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The matter must be remanded because the September 2013 VA examination was not adequately responsive to the directives in the June 2013 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the psychiatrist that conducted the September 2013 VA examination with the Veteran's file for a supplemental opinion.  If that examiner is not available, then a different VA psychologist or psychiatrist should be asked to review the claims folder and provide the requested opinion(s); the necessity for a new examination is left to the discretion of the examiner.

(a) The examiner must provide an opinion as to whether  it is at least as likely as not (50% or greater probability) that the Veteran's PTSD had its clinical onset during active service or is related to the claimed incident during basic training when the Veteran had to wear a faulty gas mask in the gas chamber for testing, which caused him to cough and choke.  See e.g., May 2008 statement.  As the Veteran has been diagnosed with PTSD,  please explain how the diagnostic criteria are met and identify the specific stressor(s) upon which the diagnosis is based.

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's depressive disorder had its clinical onset during active service or is related to the claimed incident during basic training when the Veteran had to wear a faulty gas mask in the gas chamber for testing, which caused him to cough and choke.  See e.g., May 2008 statement.

(c)  The examiner must provide an opinion as to whether  it is at least as likely as not that the Veteran's service-connected asthma either (a) caused or (b) permanently worsened (aggravated) his PTSD.  In particularly, the Veteran has indicated that he has fears about dying due to an inability to breathe.  

(d)  The examiner must provide an opinion as to whether  it is at least as likely as not that the Veteran's service-connected asthma either (a) caused or (b) permanently worsened (aggravated) his depressive disorder.  In particularly, the Veteran has indicated that he has fears about dying due to an inability to breathe.  
   
A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

2.  Ensure the opinions are responsive to the Board's directives; any deficiency should be returned to the examiner for corrective action.

3.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

